                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

  JAY THOMAS                                      *     CIVIL ACTION NO. 3:19-CV-0493

  vs.                                             *     JUDGE TERRY A. DOUGHTY

  BRACCO DIAGNOSTICS INC.                         *     MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation [Doc. No. 41] of the Magistrate Judge having been

considered, no objections having been filed, and finding that same is supported by the law and

the record in this matter,

        IT IS ORDERED, ADJUDGED AND DECREED that Defendant’s motion to dismiss

|Doc. No 25] is GRANTED and all claims are DISMISSED WITH PREDJUCE.

        THUS DONE AND SIGNED this 13th day of March, 2020, in Monroe, Louisiana.



                                                      __________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
